                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ARTIS C. CARROLL, JR.                           : CIVIL ACTION
                                                :
                     v.                         : NO. 16-1406
                                                :
THOMAS RICHARDSON and                           :
LORI AUSTIN                                     :

                                      MEMORANDUM
KEARNEY, J.                                                                        April 21, 2021

       Artis C. Carroll, Jr. has spent the last seven years challenging a college grade and the way

Millersville University treated him as a student. He began suing five years ago. We granted him

extensions of time and repeatedly forgave his failure to otherwise timely file papers since Chief

Judge Stengel first screened his Complaint and granted him leave to file an amended Complaint.

Mr. Carroll sued UPMC Pinnacle Lancaster and Jarrod Harleman for breach of contract in an

amended Complaint filed on March 27, 2017 and then again on May 6, 2019 in a second

amended Complaint. But Mr. Carroll never provided the correct address for Marshal service of

either of these parties. The Marshals repeatedly tried serving these parties at incorrect addresses.

Mr. Harleman and UPMC Pinnacle Lancaster timely moved to dismiss. Mr. Carroll did not

respond in writing. We allowed him leave to present oral argument. He then failed to show good

cause as to why he never identified the address for service, nor has he ever shown a basis for a

breach of contract claim based upon the University’s Student Handbook. We dismissed Mr.

Carroll’s claims against Mr. Harleman and UPMC Pinnacle Lancaster on March 9, 2021. We

now deny Mr. Carroll’s Motion for reconsideration of our dismissal as there are no new facts or

changes in law warranting extending service, and he cannot state a breach of contract claim

based on the University’s Student Handbook.
I.      Alleged pro se facts

        Millersville University accepted African American student Artis C. Carroll, Jr. in July

2011. 1 Mr. Carroll enrolled in Millersville University’s Allied Health Respiratory Therapy

Program in Fall 2012. 2 Students enrolled in the Allied Health Respiratory Therapy Program

participate in the Millersville University Respiratory Therapy Program at UPMC Pinnacle

Lancaster. 3 Millersville University provides students with the “didactic” aspect of the Therapy

Program, and UPMC Pinnacle Lancaster provides students with the “clinical” aspect of the

Therapy Program. 4 Elaine Chrissos served as Director of the Therapy Program and Jarrod

Harleman served as Assistant Director of the Therapy Program. 5 A Millersville University

student handbook governs students participating in Therapy Program. 6 The handbook provides

the program’s grading scale and criteria to remain enrolled in the program. 7

        Mr. Carroll began the clinical aspect of the Therapy Program at UPMC Pinnacle

Lancaster in Summer 2014. 8 Mr. Carroll contacted Millersville University officials Dr. John

Hoover and Dr. Robert Smith in the Fall Term 2014 complaining of racial discrimination during

his clinical experience. 9 Mr. Carroll complained Director Chrissos and Assistant Director

Harleman directed racist jokes towards him and complained Mr. Harleman gave him the middle

finger. 10 Mr. Carroll then filed two formal complaints with the University’s Executive Director

of Human Resources. The first complaint alleged racial discrimination from Director Chrissos

and Assistant Director Harleman. 11 The second complaint alleged Director Chrissos did not

follow the Therapy Program’s grading scale and denied Mr. Carroll access to his student

records. 12

        Director Chrissos and Assistant Director Harleman notified Mr. Carroll in December

2014 “he will be subject to dismissal before final grades are posted with the [University’s]



                                                2
Registrar.” 13 Mr. Carroll immediately appealed his dismissal, arguing his dismissal from the

Therapy Program violated the student handbook because he should not be dismissed without first

being put on probation. 14 Mr. Carroll also argued Director Chrissos did not follow the proper

grading scale in compliance with the student handbook. 15 The panel denied Mr. Carroll’s appeal

and affirmed his removal from the Therapy Program. 16

       Mr. Carroll received his Fall 2014 grades after his appellate hearing. 17 Millersville

University graded him a D-minus in Respiratory Assessment and a D-minus in Therapeutic Care

and Clinical Practice 1. 18 Mr. Carroll alleges these grades are inaccurate, as he should have

received a C in at least one of these two courses. 19 He alleges Director Chrissos fraudulently

changed his grades to dismiss him from the Therapy Program and to “cover up” Mr. Carroll’s

“premature” dismissal in violation of the student handbook. 20 Mr. Carroll became aware of his

D-minus grades in late December 2014 after the Registrar posted final grades. 21 After Mr.

Carroll became aware of the D-minus grades, he contacted Dr. Smith. 22 Dr. Smith responded by

informing Mr. Carroll of Millersville University’s grade appeal policy. 23 To comply with the

first requirement of the grade appeal policy, Mr. Carroll went to UPMC Pinnacle Lancaster to

speak directly with Director Chrissos and Assistant Director Harleman about his final grade and

accessing his student records. 24 Assistant Director Harleman referred Mr. Carroll to Director

Chrissos. 25 Director Chrissos refused to speak with Mr. Carroll and UPMC Pinnacle Lancaster

security escorted Mr. Carroll off of the medical center’s property. 26 Mr. Carroll describes being

“shocked” because the student handbook “states that records will be available upon request.” 27

       To comply with the second requirement of the grade appeal policy, Mr. Carroll filed a

direct appeal to the Chairman of the Millersville University Biology Department Dr. Hoover.28

Dr. Hoover denied Mr. Carroll’s appeal. 29 To comply with the third requirement of the grade



                                                3
appeal policy, Mr. Carroll filed a written appeal with Dean of the Millersville University Math

and Science Department Dr. Smith. 30 Dr. Smith denied Mr. Carroll’s appeal. 31 Millersville

University dismissed Mr. Carroll from the Therapy Program, but he remained a student on track

to graduate with a Liberal Arts Degree in December 2015. 32

       A.      Mr. Carroll’s extended litigation.

       Mr. Carroll sued Millersville University and Lancaster County in March 2016 alleging

they violated his rights under the First, Fifth, Sixth, and Fourteenth Amendments and The Family

Educational Rights and Privacy Act. He also alleged fraud, false imprisonment, defamation, and

discrimination. 33 Mr. Carroll alleged various school officials discriminated against him based on

his race; instructors denied him access to his student records; Millersville University suspended

him without a hearing; and Millersville University police unlawfully arrested him. 34

       Mr. Carroll sought and obtained the right to proceed in forma pauperis without paying

the filing fees under 28 U.S.C. 1915(e). Congress requires we address claims filed by persons

proceeding in forma pauperis by first screening the complaint to ensure it is not frivolous and, if

it survives this screening, directing the United States Marshal effect service upon the named

defendants based on the address provided by the plaintiff in either the complaint or on a USM-

285 form provided by the Marshal to the plaintiff. Judge Stengel dismissed Mr. Carroll’s pro se

claims against Lancaster County after screening but found Mr. Carroll could initially proceed

against the University and ordered Marshal service on Millersville University. 35 Millersville

University waived service in February 2017. 36

       Mr. Carroll filed an amended Complaint on March 27, 2017. 37 Mr. Carroll added

Assistant Director Harleman and UPMC Pinnacle Lancaster in his amended Complaint filed over

four years ago. 38 It appears Mr. Carroll has still never served them. Millersville University



                                                 4
moved to dismiss the amended Complaint but Judge Stengel allowed Mr. Carroll to file a second

amended Complaint on May 21, 2018 providing Mr. Carroll his last opportunity to file an

amended complaint no later than June 29, 2018. 39

       Mr. Carroll chose not to do so. The Court reassigned Mr. Carroll’s case to Judge

Leeson. 40 Judge Leeson declined to dismiss the case given Mr. Carroll’s pro se status but

required Mr. Carroll file his second amended Complaint by September 30, 2018. 41 Mr. Carroll

again failed to file a second amended Complaint.

       Chief Judge Sanchez reassigned Mr. Carroll’s case to us. 42 We gave Mr. Carroll yet

another extension to file his second amended Complaint. 43 Mr. Carroll failed to file his second

amended Complaint by our assigned deadline and Millersville University moved to dismiss.44

We then again gave Mr. Carroll one “last chance” to file his second amended Complaint. 45 Mr.

Carroll appealed a separate issue to our Court of Appeals. 46 After our Court of Appeals

dismissed Mr. Carroll’s appeal, we granted him yet another “last chance” to file his second

amended Complaint. 47

       Mr. Carroll finally filed his second amended Complaint on May 6, 2019 almost a year

after granted leave to do so. 48 He now sued twenty-five defendants including the as-yet unserved

UPMC Pinnacle Lancaster and Assistant Director Harleman for breach of the student

handbook. 49 We dismissed many of Mr. Carroll’s claims against served parties in a series of

Orders supported by detailed opinions.50 We specifically found Mr. Carroll failed to state a claim

for breach of contract because the University’s student handbook is not a contract. 51

       B.      Mr. Carroll’s failed service against UPMC Pinnacle Lancaster and Assistant
               Director Harleman.

       Mr. Carroll never provided the U.S. Marshal with a valid address to serve UPMC

Pinnacle Lancaster and Assistant Director Harleman. He identified their address to the Marshal

                                                 5
as 250 College Avenue Lancaster, Pa 17603. 52 We ordered the Clerk of Court to issue

summonses to the Marshal for service upon UPMC Pinnacle Lancaster and Assistant Director

Harleman. 53 We also directed Mr. Carroll to complete the USM-285 forms so the Marshal could

serve the defendants. 54 We noted Mr. Carroll’s failure to complete the forms may result in

dismissal of his claims for failure to prosecute. 55 The Marshal returned the summons as

unexecuted on August 30, 2019 because Mr. Carroll failed to return the USM-285 forms. 56 We

ordered Mr. Carroll show cause for his failure to return the USM-285 forms. 57 We again directed

the Clerk of Court to reissue summonses. 58 We again ordered the Marshal to serve summonses

and the second amended Complaint upon all defendants. 59 We informed Mr. Carroll of his duty

to return the forms. 60 The Clerk of Court reissued summonses to the Marshal on September 24,

2019. 61 The Marshal filed a return of executed service upon Director Chrissos and other

defendants on June 24, 2020. 62 The Marshal did not list Assistant Director Harleman and UPMC

Pinnacle Lancaster on the return of executed service. 63

        We again ordered the Clerk of Court to forthwith issue summonses to Assistant Director

Harleman and UPMC Pinnacle Lancaster on July 10, 2020.64 The Clerk issued amended

summonses to Assistant Director Harleman and UPMC Pinnacle Lancaster on July 14, 2020. We

delivered the summons, copies of the second amended Complaint, and copies of the Order to the

Marshal for service the next day. The summonses returned unexecuted as to Assistant Director

Harleman and UPMC Pinnacle Lancaster on October 1, 2020. 65 The Marshal certified he could

not locate Assistant Director Harleman or UPMC Pinnacle Lancaster, noting “UPMC-LRMC is

shut down[.] [The] [b]uilding [has been] vacant for [the] past two years” and “no other info [is]

available to us.” 66




                                                 6
       At some unknown point before October 2020, Mr. Carroll moved and did not inform the

opposing parties or us of his new address. The Postal Service returned our Orders sent by mail

as undeliverable. With no working address for Mr. Carroll, we ordered the Clerk of Court to add

Mr. Carroll’s email address to the docket on October 28, 2020 to allow Mr. Carroll to receive

email notifications of filings. 67 Mr. Carroll has been receiving, though he sometimes fails to

open, emails notifying him of all docket activity in his case since at least December 2020. 68 Mr.

Carroll, aware of this ongoing case, moved for permission to file documents on the electronic

case filing system. We granted his motion on January 26, 2021. 69

       C.      Mr. Carroll participates in our pretrial conference but elects to neither serve
               the remaining parties nor answer their pending Motion to dismiss.

       On February 11, 2021, we ordered the parties appear before us for an initial pretrial

conference on March 9, 2021. 70 Our Clerk of Court emailed our Order to Mr. Carroll as

confirmed on the docket. He opened and read the Order as confirmed by his appearing for the

March 9 conference. He also participated in preparing the pretrial conference memorandum

required by our February 11, 2021 Order. 71

       Assistant Director Harleman and UPMC Pinnacle Lancaster moved to dismiss Mr.

Carroll’s second amended Complaint against them on February 16, 2021, arguing Mr. Carroll

failed to serve them with legal process and failed to state a claim for breach of contract. 72 They

served Mr. Carroll at his registered email address. He moved for relief unrelated to the pending

motion to dismiss through electronic filing on our docket on February 28 and March 2, 2021. 73

He confirmed his review of the docket, including the pending motion to dismiss, by filing on our

docket during the pendency of the motion.

       But Mr. Carroll either chose to not timely respond to the Motion to dismiss or forgot to

do so. But then he showed up at our Rule 16 conference on March 9, 2021. During the

                                                7
conference, we gave Mr. Carroll a fulsome opportunity to respond to the pending Motion to

dismiss even though he failed to timely do so under the Federal Rules. We asked him to explain

why he failed to provide the correct address to serve Assistant Director Harleman and UPMC

Pinnacle Lancaster. He explained he thought the Marshals would track down Assistant Director

Harleman and UPMC Pinnacle Lancaster on his behalf upon discovering they could not locate

them at the address Mr. Carroll provided. He also thought we had terminated this case, and, as a

result, he ignored emails from the Court regarding this case. He offered no credible response

when we asked why he could think the case is terminated when he filed motions for documents

and participated with counsel in preparing the memorandum for our initial pretrial conference.

       D.      We dismiss for failure of service or to state a contract claim and deny the
               first reconsideration motion.

       We granted the Motion to dismiss Mr. Carroll’s claims against Assistant Director

Harleman and UPMC Pinnacle Lancaster in a March 9, 2021 Order after affording Mr. Carroll

yet another opportunity to present opposition during the initial pretrial conference. We dismissed

his claims as Mr. Carroll did not show good cause for failing to serve Assistant Director

Harleman and UPMC Pinnacle Lancaster, no other factors warranted extending time for service,

and even if we would grant yet another extension for service, Mr. Carroll failed to state a claim

for breach of contract because the student handbook is not a contract. 74

       Mr. Carroll immediately responded with an “Objection to Lack of Personal Jurisdiction

and Motion for Service of Motion to Dismiss for Insufficient Service and Failure to State a

Claim From UPMC Defendants.” 75 Mr. Carroll argued “the court lacks personal jurisdiction

over the motion(s) because he was never served the motion, he was not prepared to argue on the

motion, and the attorney for the defendants never gave him proper notice about the motion.” 76




                                                 8
       We liberally construed the “Objection” as a motion for reconsideration and denied it in

part and granted it in part. 77 We granted it in part “to allow [Mr. Carroll] to properly move for

reconsideration [of our March 9, 2021 Order] compliant with our Policies no later than March

22, 2021 demonstrating good cause for failing to effect service upon UPMC Pinnacle and Mr.

Harleman.” 78 We further granted in part “to direct the Clerk of Court and counsel, at Plaintiff’s

request, to also now serve him by First Class Mail (in addition to email) at his newly identified

address in Upper Darby, Pennsylvania. 79 We denied his “remaining due process allegations,”

and held “[a]ny claim the Court or a party deprived him of due process by extending him the

courtesy of service by email when he had no verifiable street address for mail service lacks merit

and does not warrant reconsideration.” 80       We later extended his deadline to move for

reconsideration until April 6, 2020. 81

II.    Analysis

       Mr. Carroll now moves for reconsideration of our March 9, 2021 and March 11, 2021

Orders. His motion is again untimely and can be denied on this ground alone. 82 Mr. Carroll

seemingly does not recognize deadlines or offer reasons for his inability to follow court orders

setting deadlines. But, like we have done several times before, we will consider his pro se

untimely arguments as we prefer to resolve issues on the merits.

       Mr. Carroll offers no basis for reconsideration. We deny his motion. Mr. Carroll does not

identify an intervening control in the law, new evidence, or a clear error of law or fact. We grant

motions for reconsideration sparingly “because courts have a strong interest in the finality of

judgments.” 83 We may grant a motion for reconsideration only where the moving party shows:

“(1) an intervening change in the controlling law; (2) the availability of new evidence that was




                                                9
not available when the court granted the motion . . . ; or (3) the need to correct a clear error of

law or fact or to prevent manifest injustice.” 84

       Mr. Carroll does not identify an “intervening change in the controlling law,” and he does

not present “new evidence” not available when we granted the Motion to dismiss after notice and

a fulsome opportunity to respond. We construe his motion as arguing: (1) we must reconsider

our dismissal of his claims to avoid “manifest injustice” because he did not have proper notice of

the Motion to dismiss; (2) we erred in holding the Millersville student handbook does not

constitute a contract; and (3) we erred in construing Mr. Carroll’s “Objection to Personal

Jurisdiction” as a motion for reconsideration. We find no “manifest injustice” in dismissing Mr.

Carroll after he failed to timely serve the Assistant Director Harleman and UPMC Pinnacle

Lancaster, received notice of their Motion to dismiss by email, was afforded the opportunity to

respond to their motion both in writing and at oral argument, and failed to present a factual or

legal basis for denying their motion to dismiss. We further find we did not err in holding the

student handbook does not constitute a contract, nor did we err in construing Mr. Carroll’s

“Objection to Personal Jurisdiction” as a motion for reconsideration.

       A.      We need not reconsider our dismissal of Mr. Carroll’s claims against
               Assistant Director Harleman and UPMC Pinnacle Lancaster to avoid
               “manifest injustice.”

       Mr. Carroll argues we unfairly dismissed his claims because Assistant Director Harleman

and UPMC Pinnacle Lancaster did not properly serve their Motion to dismiss on him, depriving

him of notice of the motion and an opportunity to respond to it. Although Mr. Carroll received

notice of the motion through the electronic case filing system, he argues he never consented to

service by email. We find Mr. Carroll consented to email service, received notice of the Motion

to dismiss, and was afforded adequate opportunity to respond.



                                                    10
        Mr. Carroll provided an address to the Court where he could be served when he filed this

case. He twice filed notices of change in address. 85 But at some unknown later point, Mr.

Carroll moved and decided not to inform the opposing parties or us of his new address. When

we tried to send our orders to Mr. Carroll by mail, the Postal Service returned our orders as

undeliverable. With no working address for Mr. Carroll, we ordered the Clerk of Court to add

Mr. Carroll’s confirmed email address to the docket on October 28, 2020 to allow Mr. Carroll to

receive email notifications of filings.86 The screenshots of Mr. Carroll’s email account attached

to his motion shows he has been receiving, though he sometimes fails to open, emails notifying

him of all docket activity in his case since at least December 2020. 87 Mr. Carroll moved for

permission to file documents on the electronic case filing system, which we granted on January

26, 2021. 88

        Under Local Rule 5.1.2.4 (b), “[u]pon the approval of the judge, a party to a case who is

not represented by an attorney may register as an ECF Filing User in the ECF System solely for

the purposes of the action . . . ” 89 Registration as an ECF Filing User constitutes consent to

receive and make electronic service by electronic case filing. 90 By the time Assistant Director

Harleman and UPMC Pinnacle Lancaster moved to dismiss on February 16, 2021, 91 Mr. Carroll

had consented to receiving service through the electronic case filing system by successfully

petitioning us to allow him to use the electronic case filing system.

        But even if Mr. Carroll had not consented to electronic service in early 2021 after first

seeking this service in 2018 from Judge Leeson, he nevertheless had notice of the Motion to

dismiss and an opportunity to be heard. When Mr. Carroll failed to respond to motion, we

ordered him to appear for a pretrial conference and be prepared for oral argument on all pending




                                                 11
motions consistent with our Policies governing this case as we told Mr. Carroll in our February

11, 2021 Order.

       We asked him to explain why he had failed to timely serve these defendants during oral

argument. We listened to his explanation and considered it when drafting our Memorandum

dismissing his claims. We then issued a seventeen-page Memorandum dismissing his claims.

We did not dismiss based upon default because he failed to respond to the motion to dismiss. We

instead found, after notice and opportunity to file a response and present oral argument, he did

not provide good cause for his failure to timely serve the defendants and failed to state a breach

of contract claim. We then even went a step further and granted Mr. Carroll leave to raise

additional arguments he might have regarding his failure to timely serve in a motion for

reconsideration. Mr. Carroll still provides no reasonable explanation for his failure to timely

serve, and as discussed in more detail below, he does not present legal authority saving his

breach of contract claim.

       We do not find manifest injustice in dismissing Mr. Carroll’s claims based on failure to

serve when Mr. Carroll received notice of the Motion to dismiss, an opportunity to argue his

motion, and an opportunity to raise additional arguments in a supplemental motion and still

failed to establish good cause for his failure to serve the defendants or present legal authority

saving his breach of contract claim.

       B.      The University’s student handbook is not a contract.

       Even assuming we would grant Mr. Carroll yet another extension to provide the Marshal

with an address for service of the May 6, 2019 second amended Complaint upon UPMC Pinnacle

Lancaster and Assistant Director Harleman, we still find no possible claim for breach of contract




                                               12
against these defendants based on the University’s student handbook. Dismissal is warranted for

failure to state a claim.

        Mr. Carroll urges us to reconsider our finding the student handbook is not a contract and

cites the underlying complaint and our Court of Appeals’ opinion in Borrell v. Bloomsburg

University v. Arthur F. Richer. 92 This argument is unavailing. Mr. Carroll does not plead a

breach of contract claim against Assistant Director Harleman and UPMC Pinnacle Lancaster as a

matter of law even if we granted him yet another extension to serve his second amended

Complaint upon them.

        Mr. Carroll misplaces his reliance on Borrell although, likes him, the case involved a

student at a public university enrolled in the medical program including a training component run

by a private hospital. 93   The private hospital required students participating in the clinical

training program to take and pass a drug test. 94 Two documents memorialized the student’s

obligation to abide by the hospital’s drug testing requirements: (1) the collaboration agreement

between the hospital and the school, which made clear the hospital’s policies – including its drug

and alcohol policies – applied to participating students; and (2) the school’s student handbook,

which required students to “comply with the drug and alcohol policies and drug testing

procedures as required by agencies affiliated with the Department of Nursing.” 95 The student

refused to take the drug test, and the director of the clinical program at the hospital dismissed

her. 96 She tried to contact officials at the hospital and the school after the clinical program

terminated her to request readmission to the program and now express willingness to submit to a

drug test. 97 She then requested a formal hearing from the school to contest her termination. 98

The school denied both of her requests. 99 The disqualification from the clinic resulted in her not

completing the program. 100



                                                13
       The student sued officials at the hospital and school for, among other things, violating her

right to due process and breaching the student handbook. 101 Judge Caputo dismissed her breach

of contract claims, explaining, “Pennsylvania courts have ‘declined to construe the student

handbook of a public university as a contract between the public university and the student.’” 102

Judge Caputo allowed the student’s due process claims to proceed to discovery. He later granted

summary judgment in favor of the student against all defendants on her due process claims. 103

       Our Court of Appeals reviewed two questions: (1) whether the hospital officials were

“state actors” and (2) whether one of the school official’s could invoke qualified immunity.104

Our Court of Appeals did not review or opine on Judge Caputo’s dismissing the breach of

contract claim.

       Mr. Carroll’s reliance on Borrell is misplaced as Judge Caputo’s ruling with respect to

whether a student handbook is a contract contradicts Mr. Carroll’s position, and our Court of

Appeals has not disturbed this ruling. Mr. Carroll does not offer other authority suggesting we

erred in finding the student handbook of a public university is not a contract.

       C.         We did not err in construing Mr. Carroll’s “Objection to Personal
                  Jurisdiction” as a motion for reconsideration.

       Mr. Carroll argues we erred in construing his “objection to lack of personal jurisdiction”

as a motion for reconsideration. He explains he filed an objection to lack of personal jurisdiction

under Rule 12(b)(2) to extend his time to amend his pleading under Rule 15. 105 By construing

his ‘objection” as a motion for reconsideration, Mr. Carroll argues we prevented him from

extending his time to amend his pleading. 106

       Mr. Carroll misunderstands the nature of Rule 12(b). Rule 12(b) provides instructions on

how to present defenses to a claim. Mr. Carroll is the plaintiff in this action, and up to this point,

none of the defendants have countersued him. Mr. Carroll has no claims against him and has no

                                                 14
basis to raise a defense under Rule 12(b).



III.       Conclusion

           We deny Mr. Carroll’s Motion for reconsideration of our March 9, 2021 Memorandum

and Order (ECF Doc. No. 161) dismissing his claims against Assistant Director Harleman and

UPMC Pinnacle Lancaster for failure to timely serve his second amended Complaint upon them

after several extensions. He also fails to state a breach of contract claim. We also find no basis

to reconsider our March 11, 2021 Order (ECF Doc. No. 166) construing his “Objection to

Personal Jurisdiction” as a motion for reconsideration and denying the motion. Mr. Carroll’s

claims against Mr. Richardson and Ms. Austin continue to proceed through discovery under our

March 9, 2021 Order. 107




1
    ECF Doc. No. 83 at ¶ 4.
2
    Id. at ¶ 5.
3
    Id. at ¶ 6.
4
    Id.
5
    Id.
6
    Id. at ¶ 7.
7
    Id.
8
    Id.
9
    Id. at ¶ 9.
10
     Id.
11
     ECF Doc. No. 17-1 at 17.
12
     ECF Doc. No. 83 at ¶ 9.

                                               15
13
     Id. at ¶ 10.
14
     Id. at ¶ 11.
15
     Id.
16
     Id.
17
     Id. at ¶ 13.
18
     Id. at ¶ 12; ECF Doc. No. 17-1 at 39.
19
     ECF Doc. No. 83 at ¶ 12.
20
     Id.
21
     Id. at ¶ 13.
22
     Id.
23
     Id.
24
     Id. at ¶ 14.
25
     Id.
26
     Id.
27
     Id.
28
     Id. at ¶ 15.
29
     Id.
30
     Id. at ¶ 16.
31
     Id.
32
     Id. at ¶ 17.
33
     ECF Doc. No. 3 at 2.
34
     Id. at 3.
35
     ECF Doc. No. 2.
36
     ECF Doc. No 11.
37
     ECF Doc. No 17.
                                             16
38
     Id. at 1.
39
     ECF Doc. No. 46 at n1.
40
     ECF Doc. No. 51.
41
     ECF Doc. Nos. 52, 59.
42
     ECF Doc. No. 65.
43
     ECF Doc. No 66.
44
     ECF Doc. No 69.
45
     ECF Doc. No 74.
46
     ECF Doc. No. 77.
47
     ECF Doc. Nos. 81, 82.
48
     ECF Doc. No. 83.
49
     Id. at ¶¶ 38-44.
50
     ECF Doc. Nos. 86, 109, 144.
51
     ECF Doc. No. 109 at 15.
52
     ECF Doc. No. 83 at ¶ 1.
53
     ECF Doc. No. 84.
54
     Id. at ¶ 1.
55
     Id.
56
     ECF Doc. No. 93.
57
     ECF Doc. No. 94.
58
     ECF Doc. No. 96.
59
     Id.
60
     Id.
61
     Id.
62
     ECF Doc. No. 112.
                                   17
63
     Id.
64
     ECF Doc. No. 113.
65
     ECF Doc. No. 115.
66
     Id. at 3-4.
67
     ECF Doc. No. 120.
68
     ECF Doc. No. 191 at 147.
69
     ECF Doc. No. 143.
70
     ECF Doc. No. 150.
71
     See ECF Doc. No. 158.
72
   ECF Doc. No. 152 at 9. Under Federal Rule of Civil Procedure 12(b)(5), “an action may be
dismissed on the basis of insufficient service of process.” Martin v. OSHA, No-15-4359, 2017
WL 1326212, at *2 (E.D. Pa. Apr. 11, 2017). “In resolving a motion under Rule 12(b)(5), the
party making service has the burden of demonstrating its validity when an objection to service is
made.” Id. The plaintiff must show it served “the summons and complaint within the time
allowed by Rule 4(m).” Id. (citing Fed. R. Civ. P. 4(c)(1)). Federal Rule of Civil Procedure 4(m)
mandates we dismiss an action without prejudice if a defendant is not served within 90 days after
the complaint is filed. Fed. R. Civ. P. 4(m). If the plaintiff shows good cause for the failure, we
must extend the time for service for an appropriate period. Id.

In Martin, Judge Quinones granted the defendant's motion to dismiss for insufficient service of
process under Rule 12(b)(5). Martin, 2017 WL 1326212, at *2. She explained, "[b]ecause the
issue of improper service of process was timely raised by Defendants, Plaintiff bears the burden
of demonstrating validity of service." Id., at *3. The plaintiff neither responded to the defendant's
motion, nor "made any effort to demonstrate that he properly served" a summons and complaint
on the defendants "in the manner prescribed by Rule 4(m)." Id. She held, "[h]aving failed to meet
his burden of establishing that service was proper, Plaintiff's claim must be dismissed." Id.

Like the plaintiff in Martin, Mr. Carroll neither responded to Assistant Director Harleman’s and
UPMC Pinnacle Lancaster’s Motion to dismiss for failure to serve nor offered evidence he
properly served to Assistant Director Harleman and UPMC Pinnacle Lancaster under Rule 4(m).
73
     ECF Doc. Nos. 155, 156.
74
     ECF Doc. No. 161.
75
     ECF Doc. No. 163.
76
     Id.
                                                 18
77
     ECF Doc. No. 166.
78
     Id.
79
     Id.
80
     Id.
81
     ECF Doc. No. 174.
82
   ECF Doc. No. 174 ¶ 1. We granted Mr. Carroll leave to move for reconsideration of our March
9, 2021 order by April 6, 2021. Mr. Carroll moved for reconsideration on April 13, 2021. He
again failed to meet our court ordered deadline. Mr. Carroll’s motion for reconsideration of our
March 11, 2021 order is also untimely. Local Rule 7.1(g) provides, “Motions for reconsideration
or reargument shall be served and filed within fourteen (14) days after the entry of the order
concerned, other than those governed by Federal Rule of Civil Procedure 59(e).” Under Rule
59(e), “A motion to alter or amend a judgment must be filed no later than 28 days after the entry
of the judgment.” Regardless of whether Mr. Carroll brings his motion under Local Rule 7.1 or
Federal Rule of Civil Procedure 59(e), his motion is untimely because he filed it thirty-three days
after we issued our Order.

Mr. Carroll argues his motion is timely because Federal Rule of Civil Procedure 6(d) “adds 3
more days to the expiration date of the said 28 days given by Rule 59(e) because service of the
order was sent via email . . . and then on top of that service was subsequently effectuated via
mail carrier service.” ECF Doc.No.191 at 7. This argument is unavailing. Rule 6(d), formerly
Rule 6(e), applies to deadlines triggered by service, not deadlines triggered by the entry of a
court order. Kabacinski v. Bostrom Seating, Inc., 98 Fed. App’x 78, 82 (2004). The periods for
filing a motion for reconsideration under Local Rule 7.1(g) and Federal Rule of Civil Procedure
59(e) are both triggered by entry of a court judgment. See Local R. 7.1(g); Fed. R. Civ. P. 59(e).
83
  Whitsitt v. Comcast-Spectacor, L.P., No. 11-7842, 2014 WL 3732131, *8 (E.D. Pa. July 28,
2014) (quoting Douris v. Schweiker, 229 F.Supp.2d 391, 408 (E.D. Pa. 2002)).
84
     Max’s Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669,677 (3d Cir. 1999).
85
     See e.g., ECF Doc. Nos. 61, 80.
86
     ECF Doc. No. 120.
87
     ECF Doc. No. 191 at 147.
88
     ECF Doc. No. 143.
89
     Local Rule 5.1.2.4(b).
90
     Id. 5.1.2.4(c).


                                                 19
91
     ECF Doc. No. 152.
92
     870 F.3d 154 (3d Cir. 2017).
93
     Id. at 157
94
     Id. at 158.
95
     Id.
96
     Id.
97
     Id. at 159.
98
     Id.
99
     Id.
100
      Id.
101
      Borrell v. Bloomsburg Univ., 955 F. Supp.2d 390 (M.D. Pa. 2013).
102
   Id. at 408 (quoting Tran v. State Sys. Of Higher Educ., 986 A.2d 179, 183 (Pa. Cmmw. Ct.
2009)).
103
   Borrell v. Bloomsburg Univ., 63 F. Supp. 3d 418 (MD. Pa. 2014), vacated and remanded by
870 F.3d 154.
104
      Borrell, 870 F.3d at 160.
105
      ECF Doc. No. 191 at 11.
106
      Id.
107
      ECF Doc. No. 160.




                                                20
